Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 1 of 15 PageID #: 1209




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 CONRAD WALKER,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                    19-CV-4344 (PKC) (LB)

 ANTHONY L. PITNELL, ESQ; GROSS
 POLOWY, LLC; HSBC BANK USA,
 NATIONAL ASSOCIATION, as Trustee for
 SG Mortgage Securities Trust 2006-FREI; and
 ELPINIKI M. BECHAKAS, ESQ,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

          Plaintiff Conrad Walker commenced this pro se, fee-paid action against Defendants

 Anthony L. Pitnell, Esq.; Gross Polowy, LLC; HSBC Bank USA, National Association; and

 Elpiniki Bechakas, Esq. (collectively, “Defendants”), alleging violations of the Federal Debt

 Collection Practices Act (the “FDCPA”), New York Judiciary Law § 487, and New York Penal

 Law § 115.05 in connection with Defendants’ efforts to collect on a promissory note and mortgage.

 Defendants have each moved to dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6). For the reasons set forth below, Defendants’ motions to dismiss are granted

 in their entireties, and Plaintiff’s claims are dismissed.

                                                BACKGROUND

 I.       Relevant Facts 1

          Plaintiff purchased the subject property (the “Property”) in January 2005 and, in December

 2005, he refinanced and took out “a new first mortgage” payable to Fremont Investment & Loan.


          The Court assumes the truth of the Complaint’s non-conclusory factual allegations. See
          1

 Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc).

                                                            1
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 2 of 15 PageID #: 1210




 (Complaint (“Compl.”), Dkt. 1, ¶¶ 10–11, 72.) Plaintiff later defaulted on his mortgage, and, on

 April 14, 2008, non-party Steven J. Baum, P.C. (the “Baum firm”) initiated a foreclosure action

 on behalf of Defendant HSBC Bank USA, National Association (“HSBC”), in Queens County

 Supreme Court under Index No. 9362/2008 (the “State Court Action”). (Id. ¶ 12.) Plaintiff alleges

 that Defendant HSBC did not own the mortgage at the time the Baum firm initiated the State Court

 Action, and that Baum firm attorney Defendant Elpiniki Bechakas, Esq., who also “purport[ed] to

 be” assistant secretary and vice president of Mortgage Electronic Registration Systems, Inc.

 (“MERS”), 2 prepared a backdated assignment of the mortgage to Defendant HSBC. (Id. ¶¶ 14,

 74.) 3

          On December 27, 2011, Defendant law firm Gross Polowy, LLC (“Polowy”) replaced the

 Baum firm as Defendant HSBC’s counsel in the State Court Action. (Id. ¶¶ 12, 60.) On June 6,

 2014, Polowy filed a motion for order of reference and summary judgment, which the state court

 granted on August 10, 2016. (Id. ¶ 61.) On April 10, 2017, Polowy filed a motion for judgment

 of foreclosure and sale of the Property, which the state court granted on March 9, 2018. (Id. ¶ 62;

 see also Dkt. 21, at ECF 4 291–300 (Judgment of Foreclosure and Sale entered on March 14,


          2Plaintiff submits as allegations information from news coverage about a settlement
 agreement between the Baum firm and the U.S. Attorney’s Office in the Southern District of New
 York that barred Baum firm attorneys who were acting as agents of MERS from facilita ting
 mortgage assignments. (See id. ¶¶ 57–59.) Plaintiff also submits excerpts of a deposition taken
 in an unrelated state court case that address this issue. (See id. ¶¶ 19–54; Compl. Ex. H, Dkt. 1, at
 ECF 78–104.) Plaintiff further alleges that the Baum firm disbanded after a separate settlement
 with the New York State Attorney General’s Office in March 2012. (Compl., Dkt. 1, ¶ 59.)

          Specifically, Plaintiff alleges that the mortgage assignment was backdated to April 7,
          3

 2008, prepared on April 12, 2008, and actually executed by Defendant Bechakas sometime
 between April 12 and April 21, 2008. (Compl., Dkt. 1, ¶ 14.)

          Citations to ECF refer to the pagination generated by the Court’s CM/ECF docketing
          4

 system and not the document’s internal pagination.



                                                  2
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 3 of 15 PageID #: 1211




 2018).) In October 2018, Plaintiff moved to vacate the order of reference, summary judgment,

 and judgment of foreclosure and sale on the grounds of alleged fraud on the court. (Compl., Dkt.

 1, ¶ 63; see also Dkt. 21, at ECF 316–30 (Plaintiff’s motion dated October 17, 2018).) On

 November 15, 2018, Defendant Anthony Pitnell, Esq. (“Pitnell”), a lawyer employed by Polowy,

 filed an affirmation in opposition to Plaintiff’s motion. (Compl., Dkt. 1, ¶ 63; see also Dkt. 21, at

 ECF 396–403.) 5 Plaintiff’s motion was denied in its entirety on March 22, 2019. (See Dkt. 21, at

 ECF 77–79.) Plaintiff appealed that order to the Appellate Division, Second Judicial Department,

 and moved for a stay of the foreclosure action pending resolution of his appeal. (See id. at ECF

 3–6.) The appellate court denied Plaintiff’s stay motion on September 13, 2019. (Id. at ECF 2.)

 II.    Procedural History

        Plaintiff filed the instant action on July 26, 2019. (Compl., Dkt. 1.) In addition to damages,

 Plaintiff seeks an order annulling the mortgage assignment and an injunction to stay the foreclosure

 proceedings on the Property. (Id. at ECF 20.) On August 15, 2019, Defendants Polowy and Pitnell

 requested a pre-motion conference on their anticipated motion to dismiss Plaintiff’s Complaint.

 (Dkt. 5.) On August 28, 2019, Defendant Bechakas requested a pre-motion conference on her

 anticipated motion to dismiss Plaintiff’s Complaint. (Dkt. 8.) On September 6, 2019, Defendant

 HSBC requested a pre-motion conference on its anticipated motion to dismiss Plaintiff’s




        5   Plaintiff’s reply was filed on November 26, 2018. (Dkt. 21, at ECF 471–89.)



                                                  3
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 4 of 15 PageID #: 1212




 Complaint. (Dkt. 14.) Defendants’ motions to dismiss were fully briefed on January 29, 2020

 (Dkt. 29 (Polowy and Pitnell) 6 ), and January 31, 2020 (Dkts. 30 (HSBC), 31 (Bechakas)). 7

         On September 3, 2019, Plaintiff filed an Order to Show Cause (“OSC”) in this Court for a

 Preliminary Injunction and Temporary Restraining Order (“PI/TRO”) compelling the Queens

 County Clerk to annul the assignment of the mortgage and to prohibit Defendants from conducting

 a public auction of the Property pending determination of the instant action. (Dkt. 10.) At a

 hearing on September 24, 2019, the Court denied Plaintiff’s OSC and reiterated the briefing

 schedule for Defendants’ motions to dismiss. (See Sept. 24, 2019 Minute Entry.) On October 21,

 2019, Plaintiff filed an interlocutory appeal as to the Court’s September 24, 2019 oral order. (Dkt.

 22.) The Court declined to stay this matter pending Plaintiff’s interlocutory appeal. (See Oct. 22,

 2019 Order.)

                                      STANDARD OF REVIEW

 I.      Federal Rule of Civil Procedure 12(b)(6)

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)).

         A claim has facial plausibility when the plaintiff pleads factual content that allows
         the court to draw the reasonable inference that the defendant is liable for the
         misconduct alleged. The plausibility standard is not akin to a “probability


         6 Polowy and Pitnell first filed their motion to dismiss on October 24, 2019 (Dkt. 23), but
 Plaintiff claimed not to have received copies of their motion papers (Dkt. 26). The Court thereafter
 sua sponte extended the time for Plaintiff to file his opposition and for Defendants to reply. (See
 Dec. 23, 2019 Order.)
         7Plaintiff submitted an identical opposition letter to each of Defendants’ letter-motio ns.
 (See Dkts. 28, 29-1, 30-1, 31-1.) The Court cites to the letter first filed on ECF. (Dkt. 28.)

                                                    4
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 5 of 15 PageID #: 1213




        requirement,” but it asks for more than a sheer possibility that a defendant has acted
        unlawfully.

 Id. (quoting Twombly, 550 U.S. at 556). Determining whether a complaint states a plausible claim

 for relief is “a context-specific task that requires the reviewing court to draw on its judicia l

 experience and common sense.” Id. at 679 (citation omitted). “In addressing the sufficiency of a

 complaint, [the Court] accept[s] as true all factual allegations and draw[s] from them all reasonable

 inferences; but [the Court is] not required to credit conclusory allegations or legal conclusio ns

 couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013) (citation

 omitted). A complaint is insufficient to state a claim “if it tenders ‘naked assertion[s]’ devoid of

 ‘further factual enhancement.’” Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

        In addressing the sufficiency of a complaint, courts must “accept as true the factual

 allegations of the complaint, and construe all reasonable inferences that can be drawn from the

 complaint in the light most favorable to the plaintiff.” Arar, 585 F.3d at 567. Nevertheless, a court

 “need not credit conclusory statements unsupported by assertions of facts or legal conclusions . . .

 presented as factual allegations.” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371,

 404 (S.D.N.Y. 2001) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). At the pleadings stage,

 the Court must limit its inquiry to the facts alleged in the complaint, the documents attached to the

 complaint or incorporated therein by reference, and “documents that, while not explicitly

 incorporated into the complaint, are ‘integral’ to plaintiff’s claims and were relied upon in drafting

 the complaint.” Id. (citing Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42, 44 (2d Cir. 1991)).

 II.    Pro Se Pleadings

        “A document filed pro se is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

 lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotations and citation omitted).

                                                   5
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 6 of 15 PageID #: 1214




 Accordingly, courts in this Circuit read pro se complaints with “special solicitude” and interpret

 them to raise “the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,

 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotations and citations omitted).

                                          DISCUSSION

 I.     Defendants’ Motions to Dismiss Plaintiff’s FDCPA Claims

        The FDCPA “establishes certain rights for consumers whose debts are placed in the hands

 of professional debt collectors for collection.” DeSantis v. Comput. Credit, Inc., 269 F.3d 159,

 161 (2d Cir. 2001); see also 15 U.S.C. § 1692(e) (noting that the purpose of the FDCPA is “to

 eliminate abusive debt collection practices”). The FDCPA is “remedial in nature, [so] its terms

 must be construed in [a] liberal fashion if the underlying Congressional purpose is to be

 effectuated.” Vincent v. Money Store, 736 F.3d 88, 98 (2d Cir. 2013) (citations omitted) (quoting

 N.C. Freed Co. v. Bd. of Governors of Fed. Rsrv. Sys., 473 F.2d 1210, 1214 (2d Cir. 1973)). In

 order to state a valid claim under the FDCPA,

        (1) the plaintiff must be a “consumer” who allegedly owes the debt or a person who
        has been the object of efforts to collect a consumer debt, . . . (2) the defendant
        collecting the debt [must be] considered a “debt collector,” and (3) the defendant
        [must] ha[ve] engaged in [an] act or omission in violation of FDCPA requireme nts.

 Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 522, 529 (S.D.N.Y. 2013) (citation omitted).

 Section 1692e of the FDCPA prohibits a debt collector from making a “false, deceptive, or

 misleading representation” in the collection of a debt. 15 U.S.C. § 1692e. Section 1692f prohibits

 the use of “unfair or unconscionable means to collect or attempt to collect any debt.” Id. § 1692f.

        This Circuit has held that a foreclosure action is an “attempt to collect a debt” within the

 meaning of the FDCPA. See Cohen v. Rosicki, Rosicki, & Assocs., P.C., 897 F.3d 75, 83 (2d Cir.

 2018) (concluding that “mortgage foreclosure meets the FDCPA’s broad definition of ‘debt

 collection’”); see also Nelkenbaum v. Caliber Home Loans, Inc., No. 18-CV-01848 (ILG) (SMG),

                                                 6
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 7 of 15 PageID #: 1215




 2019 WL 3464507, at *3 (E.D.N.Y. July 31, 2019) (finding that law firm Gross Polowy functio ned

 as a “debt collector” in a mortgage foreclosure action because “a foreclosure action is an ‘attempt

 to collect a debt’ as defined by the FDCPA” (quoting Cohen, 897 F.3d at 82)).

         A.      Failure to State a Claim

         All Defendants move to dismiss Plaintiff’s FDCPA claims for failure to state a claim

 pursuant to Rule 12(b)(6).

                 1.      Defendant HSBC

         Defendant HSBC argues that Plaintiff has failed to state a valid FDCPA claim because the

 Complaint does not allege that HSBC is a debt collector as defined under the FDCPA, and because

 Plaintiff did not adequately allege any act or omission by Defendant HSBC in violation of the

 FDCPA. (Defendant HSBC’s Letter Motion to Dismiss (“HSBC Br.”), Dkt. 30, at 4–5.) The

 Court agrees that Plaintiff has failed to sufficiently allege that HSBC is a debt collector for

 purposes of the FDCPA.

         The FDCPA defines a “debt collector” as “any person (1) ‘who uses any instrumentality of

 interstate commerce or the mails in any business the principal purpose of which is the collectio n

 of any debts,’ or (2) ‘who regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.’” Mullery v. JTM Cap. Mgmt., LLC, No. 18-

 CV-549 (LJV), 2019 WL 2135484, at *2 (W.D.N.Y. May 16, 2019) (quoting 15 U.S.C.

 § 1692a(6)); see also Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll & Bertolotti, 374 F.3d

 56, 61 (2d Cir. 2004) (discussing the FDCPA’s “two alternative predicates for ‘debt collector’

 status” (citation omitted)).

         Here, the Complaint only alleges as to Defendant HSBC that it violated § 1692e by

 “repeatedly misstat[ing] the character and amount of the debt” and by “threaten[ing] action via



                                                 7
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 8 of 15 PageID #: 1216




 [the Baum firm] that [] was not intended or authorized to be undertaken” (Compl., Dkt. 1, ¶¶ 80–

 81), and that       Defendant   HSBC violated         § 1692f by “threaten[ing]     [P]laintiff   with

 foreclosure . . . when there was no present right to possession on [P]laintiff’s property” (id. ¶ 82).

 The sole allegation even suggesting that Defendant HSBC qualifies as a debt collector is paragraph

 86 of the Complaint, which asserts that all Defendants “further failed to indicate that [HSBC] was

 a debt collector, and not a creditor.” (Id. ¶ 86 (citations omitted).) Even liberally construing the

 Complaint, this single, offhand, conclusory allegation that Defendant HSBC “was a debt collector,

 and not a creditor”8 is insufficient. Neither it nor anything else in the Complaint provides factual

 support for the assertion that HSBC acted as a debt collector (as opposed to a creditor) with respect

 to the Property. See, e.g., Gold v. Shapiro, Dicaro & Barak, LLC, No. 18-CV-6787 (PKC) (SJB),

 2019 WL 4752093, at *5 (E.D.N.Y. Sept. 30, 2019) (dismissing defendant bank where plaintiff

 only made the conclusory allegation that the “principal purpose of each of [d]efendant’s

 business[es] is debt collection” (record citation omitted)).

        Accordingly, the Court finds that Plaintiff has not stated a plausible FDCPA claim against

 Defendant HSBC, and that claim is dismissed as to Defendant HSBC.

                2.       Defendants Polowy and Pitnell

        Defendants Polowy and Pitnell argue that Plaintiff fails to state an FDCPA claim against

 them because he alleges only that they “represented [Defendant] HSBC i[n] defense of a frivolo us

 action,” but not that they used any false, deceptive, or misleading representation or other means in

 the collection of Plaintiff’s debt. (Defendants Gross Polowy, LLC and Anthony L. Pitnell’s



        8  By contrast, Plaintiff alleges that Defendants Polowy, Pitnell, and Bechakas “were and
 are debt collectors within the meaning of 15 U.S.C. § 1692a(6), as they regularly collect or attempt
 to collect debts owed or due another.” (Compl., Dkt. 1, ¶ 9; see also id. ¶ 73.)



                                                   8
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 9 of 15 PageID #: 1217




 Motion to Dismiss (“Polowy Pitnell Br.”), Dkt. 29, at 2 (citing Compl., Dkt.1, ¶¶ 84, 86).) 9 The

 Court agrees.

        Indeed, Plaintiff’s only allegations as to these Defendants’ conduct state that Polowy and

 Pitnell violated the FDCPA because they “represented [Defendant HSBC] i[n] the defense of a

 frivolous action” (id. ¶ 84), and that they “further failed to indicate that [HSBC] was a debt

 collector, and not a creditor” (id. ¶ 86). Nowhere in the Complaint does Plaintiff identify any false,

 deceptive, or misleading representation that Defendants Polowy and Pitnell made in connection

 with the collection of Plaintiff’s debt, or allege how or when such representations were made. 10

 And the mere suggestion that these Defendants must have made false statements because the action

 in which they were representing Defendant HSBC was “frivolous”—itself a conclusory

 statement—is plainly insufficient to state a claim under the FDCPA.

        The Court therefore finds that Plaintiff has failed to state plausible FDCPA claims against

 Defendants Polowy and Pitnell, and these claims are dismissed.

                 3.      Defendant Bechakas

        Defendant Bechakas argues that Plaintiff has not adequately alleged conduct of hers that

 violated the FDCPA. (Defendant Bechakas’s Letter Motion to Dismiss (“Bechakas Br.”), Dkt. 31,

 at 3.) The Court again agrees. Plaintiff’s only allegation as to Defendant Bechakas’s conduct with

 respect to the FDCPA is that all Defendants “violated the FDCPA” and “further failed to indicate


        9   These Defendants do not contest their status as debt collectors under the FDCPA.
        10  Plaintiff states in his opposition letter, and not in his Complaint, that “[Polowy and
 Pitnell] knew that Fake documents were submitted to the State Court Judge in order to get standing,
 but failed to look into their legal basis when they took over the case [in 2011],” and that he “is
 suing the defendants for damages based upon the defendants’ nefarious conduct in the foreclosure
 action.” (Plaintiff’s Opposition Letter (“Pl.’s Opp’n”), Dkt. 28, at 5.) As discussed infra, even if
 the Court exercised its discretion to consider these non-Complaint accusations, and even if they
 were sufficient to state a claim under the FDCPA, Plaintiff’s claim would be time-barred.

                                                   9
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 10 of 15 PageID #: 1218




  that [Defendant HSBC] was a debt collector, and not a creditor.” (Compl., Dkt.1, ¶ 86.) These

  conclusory allegations are insufficient to state a plausible FDCPA claim against Defendant

  Bechakas, and that claim is dismissed.

          B.     Collateral Estoppel

          Defendants HSBC and Bechakas also argue that Plaintiff’s FDCPA claims are barred by

  the doctrine of collateral estoppel, because the state court made a final determination on the issues

  addressed by Plaintiff’s FDCPA claims when it entered a final judgment directing the foreclosure

  and sale of his Property and Plaintiff continued to litigate the matter. (HSBC Br., Dkt. 30, at 2–4;

  Bechakas Br., Dkt. 31, at 5.) Even assuming, arguendo, that Plaintiff has stated plausible FDCPA

  claims, the Court agrees that dismissal is also warranted on this basis.

          “Collateral estoppel, or issue preclusion, prevents parties or their privies from relitiga ting

  in a subsequent action an issue of fact or law that was fully and fairly litigated in a prior

  proceeding.” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002); accord. Jenkins

  v. City of New York, 478 F.3d 76, 85 (2d Cir. 2007) (citation omitted). Collateral estoppel operates

  where

           (1) the identical issue was raised in a previous proceeding; (2) the issue was
          actually litigated and decided in the previous proceeding; (3) the party had a full
          and fair opportunity to litigate the issue; and (4) the resolution of the issue was
          necessary to support a valid and final judgment on the merits.

  Bear, Stearns & Co., Inc. v. 1109580 Ontario, Inc., 409 F.3d 87, 91 (2d Cir. 2005) (interna l

  quotations and citation omitted).    “The party seeking the benefit of collateral estoppel has the

  burden of demonstrating the identity of the issues[,] . . . whereas the party attempting to defeat its

  application has the burden of establishing the absence of a full and fair opportunity to litigate the

  issues.” Constantine v. Tchrs. College, 448 F. App’x 92, 93–94 (2d Cir. 2011) (summary order)

  (quoting Evans v. Ottimo, 469 F.3d 278, 281–82 (2d Cir. 2006)).

                                                    10
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 11 of 15 PageID #: 1219




         Here, the state court considered and decided the same issues that Plaintiff now raises in his

  FDCPA claims against Defendant HSBC, namely, that HSBC “seeks to steal [P]laintiff’s property

  with [f]ake documents” (Compl., Dkt. 1, ¶ 6), “had no valid interest in [Plaintiff’s] chain of title”

  (id. ¶ 78), and “had no interest in the security instrument” (id. ¶ 79). The state court judgment of

  foreclosure confirmed the amount due to HSBC under the note and mortgage (Dkt. 21, at ECF

  137); awarded that sum to HSBC in addition to costs, fees, disbursements, and interest (id. at ECF

  139–40); and ordered that the Property be sold at public auction with the proceeds used to satisfy

  and discharge the mortgage debt (id. at ECF 138). In doing so, the state court found that Defendant

  HSBC was entitled to a judgment of foreclosure on the Property. Plaintiff both moved to vacate

  the judgment of foreclosure, which motion was denied (id. at ECF 152–54), and then failed to

  oppose Defendant HSBC’s motion for default judgment and order of reference, as well as HSBC’s

  motion for judgment of foreclosure (id. at ECF 152).

         Defendant HSBC has shown that all of the requisite conditions for the application of

  collateral estoppel exist, see Bear, Stearns & Co., 409 F.3d at 91, and Plaintiff has failed to

  demonstrate “the absence of a full and fair opportunity to litigate the issues,” Constantine, 448 F.

  App’x at 93–94. Indeed, the record shows that Plaintiff had ample opportunity to litigate the same

  issues presented here. The Court therefore finds that collateral estoppel bars Plaintiff from

  relitigating these issues—now restyled as FDCPA claims—in federal court. See Romaka v. H&R

  Block Mortg. Corp., No. 17-CV-7411 (JS) (ARL), 2018 WL 4783979, at *6 (E.D.N.Y. Sept. 30,

  2018) (finding that “collateral estoppel precludes [p]laintiff from re-litigating [a] rescission’s

  validity, whether characterized as a claim under [the Truth in Lending Act] or the FDCPA, or as a

  wrongful foreclosure claim” (citation omitted)); Rutty v. Esagoff, No. 17-CV-1485, 2017 WL

  2178432, at *2 (E.D.N.Y. May 17, 2017) (finding that, “[b]y virtue of the doctrine of collateral



                                                   11
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 12 of 15 PageID #: 1220




  estoppel, plaintiff is precluded from claiming that the foreclosure was improper . . . and the myriad

  other factual issues” adjudicated in his foreclosure proceeding in connection with FDCPA and

  state law claims); Best v. Bank of Am., N.A., No. 14-CV-6546 (JG) (LB), 2015 WL 5124463, at *4

  (Sept. 1, 2015) (finding that “the test for collateral estoppel [was] met” where plaintiff “had a full

  and fair opportunity to litigate [his claims] in the foreclosure proceedings”).

          Accordingly, even assuming that Plaintiff stated plausible FDCPA claims against

  Defendant HSBC, these claims warrant dismissal under the doctrine of collateral estoppel.

          C.      Time-Bar Under the FDCPA

          All Defendants also move to dismiss Plantiff’s FDCPA claims as time-barred. (Polowy

  Pitnell Br., Dkt. 29, at 2–3; HSBC Br., Dkt. 30, at 4; Bechakas Br., Dkt. 31, at 2–3.) Even

  assuming, arguendo, that Plaintiff stated valid FDCPA claims against any Defendants, and that

  such claims were not barred by collateral estoppel, the Court agrees that Plaintiff’s FDCPA claims

  would be time-barred.

          Claims brought under the FDCPA are subject to a one-year statute of limitations. See 15

  U.S.C. 1692k(d); Benzemann v. Citibank N.A., 806 F.3d 98, 100–01 (2d Cir. 2015). “In the case

  of multiple allegations of FDCPA violations, some occurring before and others occurring after the

  statute of limitations has expired, a court must determine if the non-time-barred allegations are

  new and independent FDCPA violations.” Scott v. Greenberg, No. 15-CV-05527 (MKB), 2017

  WL 1214441, at *5 (E.D.N.Y. Mar. 31, 2017); see also Oliver v. U.S. Bancorp, No. 14-CV-8948

  (PKC), 2015 WL 4111908, at *2 (S.D.N.Y. July 8, 2015) (finding that untimely FDCPA claim

  made in the complaint and based on false representations in a foreclosure action was not revived

  by subsequent identical false representations in a state court filing).




                                                    12
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 13 of 15 PageID #: 1221




           With respect to Defendant Bechakas, Plaintiff’s Complaint alleges that Bechakas

  improperly executed an assignment in April 2009, and that, as a general matter, she “routinely and

  improperly signed mortgage assignments claiming to be officers of MERS”—a practice barred by

  the October 2011 settlement agreement with the U.S. Attorney’s Office in the Southern District of

  New York and by a separate March 2012 settlement agreement with the New York State Attorney

  General’s Office. (Compl., Dkt. 1, ¶¶ 16, 58–59.) As even the most recent event alleged took

  place more than eight years ago, any FDCPA claims against Defendant Bechakas are time-barred.

           With respect to the other Defendants, Plaintiff alleges that Defendant Polowy assumed

  representation of Defendant HSBC on December 27, 2011 and filed motions on Defendant

  HSBC’s behalf on June 6, 2014 and April 10, 2017. (Id. ¶¶ 60–62.) These dates, too, fall outside

  the FDCPA’s one-year statute-of-limitations period, as Plaintiff’s Complaint was filed on July 26,

  2019. (See generally id.) However, Plaintiff alleges that, after he filed “a motion to vacate the

  order of reference, summary judgment, judgment of foreclosure & sale for fraud upon the Court”

  in the State Court Action on October 29, 2018, Defendant Pitnell filed an affirmation in opposition

  on November 15, 2018. (Id. ¶ 63; Compl. Ex. K, Dkt. 1, at ECF 114–21.) Plaintiff maintains that,

  as a result of this filing in state court, the instant action falls within the FDCPA’s one-year statute

  of limitations. (See Pl.’s Opp’n, Dkt. 28, at 1 (“Plaintiff’s FDCPA claim is not time barred because

  [P]laintif   initiated   legal   action   against   [Defendants]   within   one   year   of the    last

  motion/opposition/reply filed by [Defendant HSBC] and its attorneys.”).)

           The Court disagrees. Plaintiff cannot “argue that [Defendants] committed a new violatio n

  of the FDCPA each and every time they filed a document or made a statement in the foreclosure

  action concerning [Defendant HSBC’s] authority . . . to proceed with the action.” DeJesus v. BAC

  Home Loans Servicing, LP, No. 13-CV-2864 (KAM) (VVP), 2014 WL 4804999, at *4 (E.D.N.Y.



                                                      13
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 14 of 15 PageID #: 1222




  Sept. 26, 2014) (record citations omitted).    Thus, Plaintiff’s FDCPA claims against Defendant

  Pitnell—as well as the other Defendants implicated by Pitnell’s filing of the November 15, 2018

  affirmation—are time-barred and accordingly dismissed. 11

  II.    Leave to Amend

         While the Court would typically allow a pro se plaintiff to amend his complaint at least

  once prior to dismissal, “[l]eave to amend may properly be denied if the amendment would be

  futile.” Grullon v. City of New Haven, 720 F.3d 133, 140 (2d Cir. 2013) (internal quotation,

  alterations, and citation omitted). Here, the Court finds that amendment would be futile given the

  nature of Plaintiff’s FDCPA claims.

  III.   Supplemental Jurisdiction over State Law Claims

         Plaintiff also brings a claim under New York Judiciary Law § 487(1) against Defendants

  Pitnell and Bechakas (Compl., Dkt. 1, ¶¶ 87–97), and a claim of professional negligence under

  New York Penal Law § 115.05 against Defendants Polowy, Pitnell, and Bechakas (id. ¶¶ 98–110).

  Because the Court has dismissed Plaintiff’s only federal claims under the FDCPA, it declines to

  exercise supplemental jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. § 1367(c)(3);

  Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 250 (2d Cir. 2008) (“We have already




         11  The Court also finds that equitable tolling is not warranted. “The Second Circuit has not
  directly addressed whether FDCPA claims can be equitably tolled, but district courts have applied
  the equitable tolling doctrine in FDCPA cases.” Scott, 2017 WL 1214441, at *7. “To qualify for
  equitable tolling, a plaintiff must show ‘(1) that he has been pursuing his rights diligently, and (2)
  that some extraordinary circumstance stood in [the] way’ of [] bringing a lawsuit. A plaintiff who
  has been induced by fraud, misrepresentations or deception to refrain from filing a timely action
  may invoke the doctrine of equitable tolling.” Id. (alterations in original) (internal quotations and
  citations omitted). Here, Plaintiff has made no argument that the Court should equitably toll his
  FDCPA claims and maintains only that his claims are not time-barred because Defendants’ “last
  motion/opposition/reply” was filed within one year of his Complaint. (Pl.’s Opp’n, Dkt. 28, at 1.)
  Even if the Court were to sua sponte consider whether equitable tolling should apply, it would not
  find it appropriate to do so, since neither requirement is met here.
                                                   14
Case 1:19-cv-04344-PKC-LB Document 32 Filed 09/26/20 Page 15 of 15 PageID #: 1223




  found that the district court lacks subject matter jurisdiction over appellants’ federal claims.   It

  would thus be clearly inappropriate for the district court to retain jurisdiction over the state law

  claims when there is no basis for supplemental jurisdiction.” (citation omitted)); Swiatkowski v.

  Citibank, 745 F. Supp. 2d 150, 173 n.14 (E.D.N.Y. 2010) (declining to “retain jurisdiction over

  any remaining state law claims plaintiff is attempting to assert given the absence of any federal

  claims that survive[]” after dismissing plaintiff’s federal claims). Therefore, the Court dismisses

  Plaintiff’s state law claims without prejudice and with leave to renew in state court.

                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s Complaint is dismissed in its entirety pursuant to

  Federal Rule of Civil Procedure 12(b)(6) and for lack of subject matter jurisdiction. The Clerk of

  Court is respectfully requested to enter judgment and close this case accordingly.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge

  Dated: September 26, 2020
         Brooklyn, New York




                                                   15
